PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1796


SOUTH CAROLINA COASTAL CONSERVATION LEAGUE,

                Plaintiff - Appellant,

           v.

UNITED STATES ARMY CORPS OF ENGINEERS, Charleston District;
SA JOHN M. MCHUGH, in his official capacity as the
Secretary of the US Army; LTG THOMAS P. BOSTICK, in his
official capacity as Chief of Engineers; UNITED STATES
ENVIRONMENTAL PROTECTION AGENCY; GINA MCCARTHY, in her
official   capacity    as    Administrator    of    the  U.S.
Environmental Protection Agency; HEATHER MCTEER TONEY, in
her official capacity as Regional Administrator, Region IV,
U.S.   Environmental    Protection    Agency;    SOUTH  COAST
MITIGATION GROUP LLC; LTC JOHN T. LITZ, in his official
capacity as Commander of the Charleston District,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:13-cv-01543-RMG)


Argued:   May 13, 2015                    Decided:   June 17, 2015


Before GREGORY and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by published opinion. Senior Judge Hamilton wrote the
opinion in which Judge Gregory and Judge Harris joined.
ARGUED: Catherine Moore Wannamaker, SOUTHERN ENVIRONMENTAL LAW
CENTER, Atlanta, Georgia, for Appellant. Robert Lundman, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Stanley E.
Barnett, SMITH, BUNDY, BYBEE & BARNETT, P.C., Mount Pleasant,
South Carolina, for Appellees.        ON BRIEF: Christopher K.
DeScherer, Heather A. Murray, SOUTHERN ENVIRONMENTAL LAW CENTER,
Charleston, South Carolina, for Appellant.       John C. Cruden,
Assistant Attorney General, Aaron P. Avila, Environment &
Natural Resources Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Federal Appellees. Ellison P. Smith, IV,
SMITH, BUNDY, BYBEE & BARNETT, P.C., Mount Pleasant, South
Carolina, for Appellee South Coast Mitigation Group, LLC.




                               2
HAMILTON, Senior Circuit Judge:

        South Carolina Coastal Conservation League (the League) is

the plaintiff/appellant in this case.                     The League, headquartered

in     Charleston,      South     Carolina,        is     a    non-profit      corporation

founded in 1989 under South Carolina law.                            It currently has

approximately        5,000      members.            The       League’s    self-described

“mission     is   to    protect    the   natural          environment     of    the   South

Carolina coastal plain and to enhance the quality of life of

South     Carolina       communities       by        working       with     individuals,

businesses,       and    government      to       ensure       balanced   solutions     to

environmental problems.”           (J.A. 36).

       Generally speaking, the League brought the present action

against various parties under federal law to stop what it fears

will    be   significant        degradation         to    485    acres    of    freshwater

wetlands and its conversion to saltwater wetlands.                             Having lost

below on the ground of mootness, the League now appeals.                                The

League also appeals the district court’s denial of its motion to

amend its First Amended Complaint to add one additional claim.

We affirm.



                                              I

       This case involves a dispute over the use of 485 acres of

an almost 700-acre tract of privately owned real property in

Jasper County, South Carolina.                    The entire tract is adjacent to

                                              3
two tributaries of the Back River fork of the Savannah River and

the Back River’s marsh system.       The tributaries are Murray Hill

Canal and Shubra Canal.   The tract is also adjacent to the west

side of a stretch of U.S. Highway 17, located approximately two

miles north of Savannah, Georgia.

     Since 2009, the entire tract has been owned by South Coast

Mitigation Group, LLC (South Coast).       Of the approximately 700

acres, thirty-percent is tidal salt marsh subject to the ebb and

flow of the tide, 1 while the remaining seventy-percent (i.e., 485

acres) is separated from the Back River and its marsh system by

man-made earthen embankments first built more than 150 years ago

in order to create rice fields (the Embanked Tract).       The rice

fields have not been operated for the past eighty years.

     The earthen embankments on the Embanked Tract include a

variety of water control structures which can be opened in order

to directly connect the Embanked Tract with the Back River and

its tidal marsh system.   When the water control structures are

open, brackish water from the Back River and its tidal marsh

system enters the Embanked Tract.         South Coast possesses the

sole legal right to operate these water control structures and



     1
       The Back River is brackish due to its proximity to the
Atlantic Ocean and to the Army Corps of Engineers’ (the Corps)
dredging   of  the   Savannah  River’s  channel   to  maintain
navigability.


                                 4
is     entitled      to    do   so     without        any    government           oversight.

Accordingly, South Coast controls when brackish water from the

Back River and its tidal marsh system enters the Embanked Tract.

       Since the 1950s, the Embanked Tract has been managed for

recreational        activities       such      as    hunting      and       fishing.         The

habitat within the Embanked Tract “includes an open water pond,

a flooded field, mowed fields, forested wetlands, shrub/scrub

wetlands, and forested uplands.”                    (J.A. 63).       For approximately

the     last     thirty      years,       freshwater        from        a    canal     system

constructed by the Corps further up the Savannah River has been

available      to    the    owner    of     the     Embanked      Tract      to   flood      the

impoundments thereon.               Prior to 2011, freshwater was obtained

from this canal system to flood the impoundments on the Embanked

Tract allowing for the existence of freshwater wetlands thereon.

However, since 2011, South Coast has chosen not to obtain water

from    this   freshwater       canal     to       flood   any    impoundments         on    the

Embanked Tract.            Rather, in 2011, 2012, and 2013, South Coast

drained     the      impoundments         from       February      to       October,        then

reflooded them in October and November of those respective years

with brackish water from the Back River and its tidal marsh

system    by     opening     the    water      control      structures         linking       the

impoundments to those areas.

       The present litigation stems from South Coast’s desire to

connect    the      Embanked    Tract     with       the   Back    River      fork     of    the

                                               5
Savannah River and its tidal marsh system to allow the entire

almost 700-acre       tract       it    owns       to   become     a   functioning      tidal

marsh    integrated       with    the    Savannah        River.        South    Coast      also

desires    to   dedicate         the    site    to      use   as   a   commercial       tidal

wetlands mitigation bank. 2

     To allow full integration of the Embanked Tract and the

Savannah    River,    South        Coast       desires        to   remove      all    of   the

material    used     to     create       the       earthen     embankments           currently

separating the Embanked Tract from the Savannah River and to

deposit such material in the adjacent ditches.                              This process

would restore the natural elevation of the area.

     Of relevance here, the Clean Water Act (CWA), 33 U.S.C.

§§ 1251 through 1387, authorizes the Corps, with oversight by


     2
          Federal guidelines define wetlands mitigation banking as:
     [W]etland restoration, creation, enhancement, and in
     exceptional   circumstances,    preservation   undertaken
     expressly   for   the   purpose   of   compensating   for
     unavoidable wetland losses in advance of development
     actions, when such compensation cannot be achieved at
     the   development     site   or    would   not    be   as
     environmentally beneficial. It typically involves the
     consolidation of small, fragmented wetland mitigation
     projects into one large contiguous site.        Units of
     restored, created, enhanced or preserved wetlands are
     expressed as “credits” which may subsequently be
     withdrawn to offset “debits” incurred at a project
     development site.

Federal Guidance for the Establishment, Use and Operation of
Mitigation Banks, 60 Fed. Reg. 58,605–02, 58,606 (Nov. 28,
1995).


                                               6
the   United   States     Environmental     Protection   Agency   (EPA),    id.

§ 1344(c), to issue permits for the discharge of fill material

into the waters of the United States, id. § 1344(a).                    In June

2012, South Coast applied to the Corps for verification that

deposit of the material used to create the earthen embankments

currently separating the Embanked Tract from the Savannah River

into the adjacent ditches meets the requirements of Nationwide

Permit 27. 3    Nationwide Permit 27 allows for, among other things,

activities in waters of the United States associated with the

restoration,     enhancement,     and       establishment    of   tidal     and

non-tidal      wetlands     and   riparian      areas,      including     those

associated     with   the   removal   of    embankments.      Reissuance     of

Nationwide Permits, 77 Fed. Reg. 10,184, 10,275 (Feb. 21, 2012).

South Coast’s proposal would impact 0.65 acres of ditches and

0.65 acres of embankments.

      South Coast also sought the Corps’ approval of a commercial

mitigation banking instrument which would govern the proposed

mitigation bank known as the Clydesdale Mitigation Bank.                    The

Final Clydesdale Mitigation Banking Instrument defines the scope

of the Clydesdale Mitigation Bank and specifies how the tidal




      3
       Removal of such material by itself does not require a
permit if done without discharging material into the waters of
the United States.


                                        7
marsh    to    be   created     would      be    protected       and     preserved          from

development.

       Pursuant to the CWA and the National Environmental Policy

Act (NEPA), 42 U.S.C. §§ 4321 through 4370h, the Corps prepared

an    environmental       assessment       of    the    project     and    analyzed          the

Final    Clydesdale       Mitigation        Banking      Instrument.             33     U.S.C.

§ 1344(b)(1); 42 U.S.C. § 4332(2)(C).                     The Corps described the

impoundments        and     surrounding         area,     analyzed        the    potential

environmental impacts of the Final Clydesdale Mitigation Banking

Instrument, and assessed potential alternatives.                          See 40 C.F.R.

§ 1501.4       (setting      forth     requirements         of      an     environmental

assessment).          The     Corps       concluded      that      approval        of       such

instrument      did   not     require       preparation       of    an     environmental

impact statement and issued a finding of no significant impact.

       The Corps analyzed Nationwide Permit 27’s applicability to

South Coast’s proposed action to impact 0.65 acres of waters of

the United States.           The Corps determined that placement of the

excavated      material      from     the       embankments      into      the        adjacent

ditches would “restore natural elevations” and “not result in a

loss of waters of the [United States].”                     (J.A. 123).          The Corps

then    both   verified      that    Nationwide         Permit    27     applied       to    the

removal of the embankments and the deposit of such material into

the     adjacent      ditches       and     approved       the     Final         Clydesdale



                                             8
Mitigation     Banking       Instrument        in    April      2013    (the    Approved

Project).

      Of   relevance       on   appeal,    on   August       16,   2013,      the    League

filed its First Amended Complaint against the Corps, certain

Corps officials in their official capacities, the EPA, certain

EPA   officials      in    their   official         capacities,    and     South      Coast

(collectively        Defendants).         According        to    the    First       Amended

Complaint, “[t]he League represents the interests of members who

live or recreate in the immediate and general vicinity of the

proposed project, and have an ongoing interest in protecting

water quality and conserving wildlife and wildlife habitat in

the areas impacted by the project.”                        (J.A. 36-37).            In the

League’s view, unless the Approved Project is stopped, saline

water from the Savannah River, its tributaries, and its tidal

marshland will intrude onto the Embanked Tract and cause the

conversion     of    the    freshwater      wetlands         thereon     to    saltwater

wetlands, thus impairing its members’ use and enjoyment of the

Lower Savannah River ecosystem.

      The First Amended Complaint alleges six counts.                               At this

point, we set forth only the portions of those six counts at

issue on appeal.          Proceeding under the Administrative Procedure

Act (the APA), 5 U.S.C. §§ 701 through 706, in Count 1, the

League     alleges    the    Corps   and    the      EPA   acted       arbitrarily      and



                                           9
capriciously      in    approving        the    Final     Clydesdale       Mitigation

Banking Instrument.           Id. § 706(2).

      In Counts 2 and 3, the League invokes the CWA’s citizen

suit provision, 33 U.S.C. § 1365(a), to challenge the Corps’ and

the   EPA’s     actions       in     granting    South     Coast      authorization,

pursuant to Nationwide Permit 27, to fill in the ditches on the

Embanked   Track       with    the    material    removed    from      the   adjacent

embankments.      The gist of the League’s grievance in Count 2 is

that the permitted activity does not constitute restoration of

saltwater wetlands within the meaning of Nationwide Permit 27,

but   rather    constitutes        an    unlawful    conversion       of   freshwater

wetlands   to     saltwater        wetlands.        The   gist   of    the   League’s

grievance in Count 3 is that granting South Coast approval to

fill in the ditches on the Embanked Tract with the material

removed    from    the        adjacent    embankments       violates       applicable

regulatory guidelines.

      Invoking the APA, in Count 4, the League alleges the Corps

violated NEPA and its implementing regulations by failing to

prepare an environmental impact statement prior to approving the

Final Clydesdale Mitigation Banking Instrument.                       Relatedly, in

Count 5, the League invokes the APA to challenge as conclusory,

unsupported, arbitrary, capricious, and an abuse of discretion

in violation of NEPA, the Corps’ no-significant-impact finding



                                           10
in    the    Corps’    approval    of    the      Final       Clydesdale         Mitigation

Banking Instrument.

       Finally, in Count 6, the League alleges the Corps violated

the   Endangered      Species    Act    (ESA),     16     U.S.C.      §§     1531     through

1544, by      approving    the     Final        Clydesdale          Mitigation        Banking

Instrument     and     authorizing      associated           work    to     proceed      under

Nationwide      Permit    27     without        formally       consulting         with     the

National Marine Fisheries Service or the United States Fish and

Wildlife Service regarding the impact of the Approved Project on

endangered             manatees,                sturgeon,                 and             wood

storks.      Id. § 1536(a)(2).

       With respect to relief, the First Amended Complaint seeks:

(1) various declarations to the effect that the Corps’/EPA’s

verification that placement of the embankment material into the

adjacent ditches meets the requirements of Nationwide Permit 27

and   that    the     Corps’/EPA’s      approval        of    the     Final      Clydesdale

Mitigation Banking Instrument violates the CWA, the APA, NEPA,

and the ESA; (2) vacature of the verification under Nationwide

Permit 27 and the approval of the Final Clydesdale Mitigation

Banking Instrument; (3) an injunction enjoining all defendants

from authorizing any action or construction associated with the

Nationwide Permit 27 verification and the approval of the Final

Clydesdale      Mitigation        Banking       Instrument;           and       (4)    costs,

including reasonable attorneys’ fees and expert witness fees.

                                           11
     On   October        24,   2013,    South     Coast    moved     to    dismiss   the

entire action as moot because, as owner of the property, it had

the authority to flood the impoundments on the Embanked Tract

with brackish water anytime it so chose.                       The district court

found this argument unpersuasive, stating:

     The Court disagrees and finds this case is not moot.
     South Coast does not allege that it has in fact
     allowed saltwater intrusion or that the facts or
     circumstances underlying this case have changed.
     Rather, it asserts that they might hypothetically
     change in the future.    Unless circumstances in fact
     change, the Court finds that it can provide an
     effective remedy to Plaintiff by vacating the approval
     of the proposed project under [Nationwide Permit] 27
     and approval of the [Final Clydesdale Mitigation
     Banking Instrument].

(J.A. 300-01).

     South    Coast      subsequently      conducted       tests     between   January

27, 2014 and February 14, 2014 regarding the salinity of the

water   inside     the    impoundments      on    the     Embanked    Tract    and   the

salinity of the water immediately outside the Embanked Tract in

the Back River and its marshland system.                      The tests reflected

the average salinity of the water inside the Embanked Tract at

3.4 parts per thousand and the average salinity of the water

immediately      outside       the     Embanked     Tract     at     2.8    parts    per

thousand.

     On March 14, 2014, the League sought leave to amend its

First Amended Complaint to include a claim that the Corps, in

approving    the    Final      Clydesdale      Mitigation     Banking      Instrument,

                                          12
failed to adequately consider a proposed new mitigation bank

known      as    the       Murray    Hill       Mitigation       Bank    as     part    of    the

cumulative impact analysis required by NEPA.                                  Armed with the

newly      obtained        salinity       readings,        shortly      thereafter,          South

Coast moved to dismiss the entire action as moot, or in the

alternative, for summary judgment on the ground that the water

which the League seeks to keep out of the impoundments on the

Embanked Tract is actually less saline than the water within the

impoundments on the Embanked Tract.                         According to South Coast,

the   League’s         primary       feared      harm      (i.e.,       the    conversion      of

freshwater wetlands to saltwater wetlands) had already occurred.

      After      being        granted      time       to   conduct      its     own    salinity

testing of the waters inside and outside the Embanked Tract, the

League     did       not     contest      the    accuracy        of   South     Coast’s      test

results.        However, the League did contest South Coast’s factual

assertion that the freshwater wetlands inside the Embanked Tract

had     already        been       fully     converted        to       saltwater       wetlands.

According       to     the    League,      the    freshwater          wetlands      inside    the

Embanked        Tract       had     not    yet     fully      converted        to     saltwater

wetlands.

      In     support         of   its     position,        the    League       submitted      the

affidavits of three wetlands experts——Dr. Daniel Tufford, Dr.

Richard Porcher, and Robert Perry.                         At this point, we quote the

critical excerpts of each expert’s affidavit.

                                                 13
     Dr. Daniel Tufford, Ph.D in environmental health sciences

from the University of South Carolina, opined:

           In my experience, one would need a salinity of
     approximately 20 ppt or higher to create a salt marsh.
     As indicated by South Coast’s own monitoring, the
     salinity readings of waters inside and immediately
     outside the impoundments revealed an average salinity
     of 3.4 ppt.    This level of salinity is far short of
     what would be required to either create salt marshes
     (or even brackish marshes) or to irreversibly convert
     the freshwater wetlands into salt marshes.           This
     conclusion is further supported by our recent site
     visit, where it was clear that much of the site was
     still    dominated   by   freshwater    wetland   plants.
     Moreover, with access to freshwater from the federal
     diversion canal, there is no doubt that these
     impoundments    can  continue   to   be   maintained   as
     freshwater wetlands.

(J.A. 404).

     Dr.   Richard   Porcher,       Jr.,   Ph.D.   in   biology   from   the

University of South Carolina, opined:

     Based on [my] May 12, 2014 site visit, I see no reason
     why all of the impounded areas on the Clydesdale tract
     on the Savannah River cannot be returned or restored
     to their natural freshwater nature given the right of
     South Coast to demand freshwater from the federal
     diversion canal.   I believe South Coast’s contentions
     that   these  impounded   areas   no  longer   resemble
     freshwater wetlands or can no longer be managed as
     freshwater wetlands are wrong in a number of respects.

                                *     *    *

     . . . Given the vegetation I observed, all three
     impounded areas will respond to flooding by freshwater
     and can be managed as freshwater wetlands.

                            *         *     *

     . . . [I]t is my understanding that South Coast has
     the right to demand freshwater from the U.S. Fish &

                                      14
     Wildlife Service via the federal diversion canal.
     With access to a supply of freshwater, there is no
     doubt in my mind that the impounded areas on the site
     proposed for the Clydesdale Club Mitigation Bank can
     still be managed as a freshwater wetland resource.

(J.A. 413-14).

     Robert D. Perry, Masters Degree in wildlife biology from

Clemson University and the Director of Environmental Programs

for the South Carolina Department of Natural Resources, opined:

     It will take many years of flooding at low salinities,
     . . . along with drought, to cause any change in the
     plant community of the [Embanked Tract]. Even so, the
     effects of flooding for several years with low
     salinity would be minor and could easily be reversed
     with one or two years of flooding with freshwater.
     Normal rainfall captured inside the [Embanked Tract]
     will negate the effect on the plant community of low
     salinity in the ditches of the Project.

                            *   *    *

     . . . Based on my many years of field experience,
     research, and management of tidal wetlands in all
     salinity regimes, and based on my familiarity with the
     [Embanked Tract], I conclude that the marshes within
     the [Embanked Tract] indeed have been and continue to
     be freshwater marshes.    They can be managed in the
     future   with  fresh   or  low-salinity   tidal  water
     introduced through existing water control structures,
     the capture of rainfall or by the [Corps’] freshwater
     canal system.    There is no evidence of vegetation
     indicative of flooding with brackish water for any
     prolonged period.    The presence of plants that can
     thrive in both freshwater and low-salinity water does
     not constitute conversion to a “brackish marsh.”   Any
     opinion that the marshes of the [Embanked Tract] “are
     no longer fresh water impoundments in any sense of the
     term” cannot be supported by observable evidence and
     available science.

(J.A. 424-25).


                                15
     On the record before it, the district court agreed with

South Coast’s argument that the case was moot and dismissed the

case on July 11, 2014, reasoning as follows:

     Here, the harm sought to be enjoined——preventing the
     intrusion of brackish water into the freshwater
     impoundments——has already occurred.     In fact, the
     water inside the impoundments is more saline than the
     water Plaintiff seeks to prevent from entering the
     impoundments.    The Court finds that under these
     circumstances it cannot provide meaningful relief and
     that this case is therefore moot.

(J.A.   488).    The   district    court     further    denied     the    League’s

motion to amend the First Amended Complaint as futile because

the proposed amendment would not alter the nature of the case.

This timely appeal followed.



                                       II

     On appeal, the League contends this action is not moot, and

therefore, the League seeks vacature of the district court’s

July 11, 2014 order and a remand for further proceedings.                        The

League’s contention is without merit.

     Federal     courts      are   limited      to     resolving     cases       and

controversies,    U.S.    Const.      art.   III,    § 2,   and     a     case    or

controversy     does   not    exist    unless    the     plaintiff       possesses

standing to challenge the defendant’s alleged misconduct.                    Lujan

v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).                     To satisfy

Article III’s standing requirement, “[t]he plaintiff must have


                                       16
suffered      or   be   imminently      threatened          with    a   concrete     and

particularized ‘injury in fact’ that is fairly traceable to the

challenged action of the defendant and likely to be redressed by

a favorable judicial decision.”                  Lexmark Int’l, Inc. v. Static

Control     Components,     Inc.,       134      S.    Ct.     1377,     1386    (2014)

(quoting Lujan, 504 U.S. at 560).

       When a case or controversy ceases to exist, the litigation

is moot, and the court’s subject matter jurisdiction ceases to

exist also.        Iron Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 70

(1983) (per curiam).            A case can become moot due either to a

change in the facts or a change in the law.                        Ross v. Reed, 719
F.2d 689,    693–94    (4th    Cir.       1983).     We     review     the    district

court’s mootness determination de novo.                      See Simmons v. United

Mortg. & Loan Inv., LLC, 634 F.3d 754, 762 (4th Cir. 2011).

Moreover,      “[w]e    review     a        district    court’s         jurisdictional

findings of fact on any issues that are not intertwined with the

facts central to the merits of the plaintiff’s claims under the

clearly    erroneous    standard       of    review    . . . .”         U.S.    ex   rel.

Vuyyuru v. Jadhav, 555 F.3d 337, 348 (4th Cir. 2009).

       Here, the district court concluded the League’s claims had

become moot due to a change in the facts.                          Specifically, the

court concluded that, because the water inside the impoundments

in the Embanked Tract is now more saline than the water the

League seeks to prevent from entering the impoundments in the

                                            17
Embanked Tract, the court cannot provide meaningful relief with

respect      to    the    League’s     feared       harm    of        the   wetlands       on    the

Embanked      Tract      turning     from     freshwater         wetlands         to     saltwater

wetlands.

      Although given sufficient opportunity to present evidence

challenging the salinity readings relied upon by the district

court in making its mootness determination, the League did not

do    so.         Instead,     the    League       attacks        the       district      court’s

mootness      determination          on     the        ground    that       in    making        such

determination the district court ignored the declarations of its

experts explaining that the salinities measured by South Coast

are    not    nearly         high    enough       to     work     a    conversion         of     the

impoundments on the Embanked Tract from freshwater wetlands to

saltwater wetlands and the current salinity readings could be

reversed      by       obtaining     freshwater          from     the       freshwater         canal

operated by the Corps.                By ignoring this evidence, the League

asserts, the district court erroneously construed the facts in

the light most favorable to South Coast instead of construing

the facts in the light most favorable to the League as the party

opposing summary judgment.                  See Young v. United States Parcel

Serv., Inc., 135 S. Ct. 1338, 1347 (2015) (on summary judgment,

the district court must view the evidence in the light most

favorable         to   the    nonmoving     party).             Such    error,      the    League

argues,      caused      the    district       court       to     accept         South    Coast’s

                                              18
assertion that a conversion of freshwater wetlands to saltwater

wetlands had already occurred inside the impoundments in the

Embanked Tract.

      The   obvious      problem     with    the   League’s       position        is   that

whether     a   full    conversion     of    the   once    completely           freshwater

wetlands within the Embanked Tract to saltwater wetlands has

occurred or not is irrelevant to the mootness analysis given

that allowing South Coast to level the embankments and place the

fill dirt in the adjacent ditches will not make the water within

the   Embanked     Tract      any    more    saline    than       it    currently       is.

Indeed, the League concedes in its Reply Brief that vacating the

Corps’ decision allowing South Coast to fill the ditches on the

Embanked Tract with material from the embankments pursuant to

Nationwide Permit 27 and vacating the Corps’ approval of the

Final Clydesdale Mitigation Banking Instrument “may not reduce

the salinity of the water that regularly is introduced into the

impoundments      . . . .”          Appellant’s    Reply     Br.       at   5    (internal

quotation marks and citation omitted).                     Under these undisputed

circumstances,         the   nonredressability        of    the    League’s       alleged

harm via success on any of its claims in the present litigation

is plain.       The record on appeal does not support the proposition

that granting the League the relief it seeks on any of its

claims will likely prevent the water within the Embanked Tract

from becoming more saline.              Moreover, South Coast is under no

                                            19
legal      obligation      to    obtain      fresh       water      from    the     fresh    water

canal operated by the Corps and has not done so for at least the

last four years.

       The League tries to sidestep the pellucidity of the above

lack-of-redressability analysis by arguing that even if a full

conversion has occurred, the district “[c]ourt could still——at a

bare minimum——award [it] meaningful relief on its claims that

the Corps’ . . . approval [of the Final Clydesdale Mitigation

Banking      Instrument]         is    arbitrary        and     capricious,         which     would

prevent      the    development         of    a    mitigation        bank      at   the      site.”

Appellant’s Reply Br. at 6.                   The League’s argument is circular

because it misses the point that for the League to have Article

III    standing      to    challenge         the       Corps’    approval      of      the   Final

Mitigation Banking Instrument, its members must have suffered or

be    imminently          threatened         with        suffering         a   concrete        and

particularized injury in fact that is fairly traceable to the

Corps’ approval of the Final Mitigation Banking Instrument and

is     likely       to      be        redressed          by     a      favorable        judicial

decision.         Lexmark Int’l, Inc., 134 S. Ct. at 1386.                             Try as it

might,      the    League       has    not   identified          any    such      concrete     and

particularized injury in fact.                         The League’s disagreement with

the wisdom of the Corps’ challenged approvals in this case and

the League’s general belief that saltwater mitigation banks are

a    bad   idea    for    the     environment           is    insufficient        to   establish

                                                  20
jurisdictional              standing            to          continue           the       current

litigation.         Diamond v. Charles, 476 U.S. 54, 62 (1986) (“The

presence of a disagreement, however sharp and acrimonious it may

be,     is     insufficient           by        itself        to        meet     Art.        III’s

requirements.”).

      For     the   reasons       stated,        we    affirm       the    district      court’s

dismissal of this action as moot.



                                                III

      We     next   turn     to     the   League’s          challenge      to    the    district

court’s      denial    of     its    motion        for      leave    to    amend     its     First

Amended      Complaint      to     add    a     claim       that    the    Corps     failed     to

consider the cumulative impact of permitting another salt marsh

mitigation      bank     at       adjacent       property          as     required      by    NEPA

regulation 40 C.F.R. § 1508.7.                   According to the League, because

the district court’s mootness ruling is in error, the district

court   should      have     granted       it    leave       to     amend.       Notably,      the

League offered no additional basis for standing with respect to

the claim it sought to add.

      This issue need not detain us long.                            Because the district

court’s mootness ruling is sound and the League has offered no

additional basis for standing, the district court did not abuse

its   discretion       in     denying,        on      the    ground       of    futility,      the



                                                21
League’s     motion   seeking   leave    to   amend   its   First   Amended

Complaint.



                                    IV

     In conclusion, we affirm the district court’s July 11, 2014

order dismissing this action as moot and affirm the district

court’s denial of the League’s motion seeking leave to amend its

First Amended Complaint.

                                                                    AFFIRMED




                                    22